IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JAMES H. HENSON, JR.                  §
                                       §   No. 398, 2017
       Defendant Below-                §
       Appellant,                      §
                                       §
       v.                              §   Court Below—Superior Court
                                       §   of the State of Delaware
 STATE OF DELAWARE,                    §
                                       §   Cr. ID 89004837DI (N)
       Plaintiff Below-                §
       Appellee.                       §

                          Submitted: March 9, 2018
                           Decided: May 7, 2018

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                   ORDER

      The Court has considered carefully the parties’ briefs and the record on

appeal. We conclude that the judgment below should be affirmed on the basis of

the Superior Court’s decision adopting the Commissioner’s well-reasoned report

dated August 7, 2017. The Superior Court did not err in concluding that Henson’s

motion for postconviction relief was untimely and otherwise procedurally barred

and that he had failed to overcome the procedural hurdles.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ Karen L. Valihura
                                      Justice